        Case 1:18-cr-00258-BLW Document 909 Filed 05/18/21 Page 1 of 6




Charles Peterson
FEDERAL PUBLIC DEFENDER
Melissa Winberg
Nicole Owens
Assistant Federal Defender
FEDERAL DEFENDER SERVICES OF IDAHO
702 West Idaho Street, Suite 1000
Boise, Idaho 83702
Telephone: (208) 331-5500
Facsimile: (208) 331-5525

Attorneys for Defendant
ANNA IYERUSALIMETS


                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF IDAHO
                    (HONORABLE B. LYNN WINMILL)


  UNITED STATES OF AMERICA, )              CR18-258-S-BLW
                            )
        Plaintiff,          )              MOTION TO CONTINUE TRIAL
                            )
    vs.                     )
                            )
  PAVEL BABICHENKO,         )
  GENNADY BABITCHENKO,      )
  PIOTR BABICHENKO,         )
  TIMOFEY BABICHENKO,       )
  KRISTINA BABICHENKO,      )
  NATALYA BABICHENKO,       )
  DAVID BIBIKOV,            )
  ANNA IYERUSALIMETS,       )
  MIKHAIL IYERUSALIMETS,    )
  ARTUR PUPKO,              )
                            )
        Defendants.         )




Motion to Continue Trial             -1-
        Case 1:18-cr-00258-BLW Document 909 Filed 05/18/21 Page 2 of 6




      ANNA IYERUSALIMETS, by and through her attorneys of record,

Melissa Winberg and Nicole Owens for the Federal Defender Services of Idaho,

hereby moves this honorable Court to continue her trial, which is currently

scheduled for June 21, 2021, for one week because the defense jury consultant

has a conflict with the recently reset trial date. This motion is based on the

attached affidavit of counsel and is opposed by the government. 1

      The Court previously set trial for June 8, 2021, with the first week

reserved for jury selection. ECF No. 716. That date was continued yesterday

afternoon following a motion to continue by Piotr Babichenko. ECF Nos. 898,

903. Counsel immediately contacted the jury consultant—the only individual

impacted by the change in dates—to ensure that she was available. She was

not. Unfortunately, she has a previously scheduled hearing in another case,

which demands her presence on June 22-24. She is, however, available either

of the two following weeks. Thus, Ms. Iyerusalimets requests an extremely

limited continuance to accommodate this necessary member of the defense

team. As a jury consultant, her role in the case is limited. After jury selection,

her services will not be required. She is the only expert whose trial time is

immovable.




1As the Court is aware, however, the government did not object to a one-month
continuance from the June 8 trial date. ECF No. 898.
Motion to Continue Trial               -2-
        Case 1:18-cr-00258-BLW Document 909 Filed 05/18/21 Page 3 of 6




      Jury selection in this case will be a massive undertaking. Hundreds of

questionnaires were sent out. Over 200 have been returned. Jury selection is

complicated not only by the number of defendants and issues in this case, but

also by the pandemic and the length of the proceedings. The jury consultant

has experience with complex jury selection in a multi-defendant case.

      The Court ordered 10 peremptory challenges (plus two for alternates) be

shared by the nine defendants in this case. ECF No. 666. While it may initially

appear that the defendants are similarly situated, they are not. Instead they

have competing defenses and unique circumstances that warrant careful

consideration in jury selection. The jury consultant will act as a necessary

mediator in determining which defense peremptory challenges to exercise.

      In addition, the Court is streamlining attorney-conducted voir dire.

Having a jury consultant will facilitate and focus each defense team to avoid

unnecessary delay and duplication.

      Ms. Iyerusalimets respectfully requests the Court to continue her trial

for no less than seven (7) days. Should the parties resolve this case prior to

any new trial setting, the undersigned will notify the Court immediately, so it

can adjust its calendar accordingly.




Motion to Continue Trial               -3-
        Case 1:18-cr-00258-BLW Document 909 Filed 05/18/21 Page 4 of 6




Dated: May 18, 2021                 Respectfully submitted,
                                    CHARLES PETERSON
                                    FEDERAL PUBLIC DEFENDER
                                    By:


                                    /s/ Melissa Winberg
                                    Melissa Winberg
                                    Nicole Owens
                                    Assistant Federal Defender
                                    Federal Defender Services of Idaho
                                    Attorneys for Defendant
                                    ANNA IYERUSALIMETS




Motion to Continue Trial             -4-
        Case 1:18-cr-00258-BLW Document 909 Filed 05/18/21 Page 5 of 6




                           CERTIFICATE OF SERVICE

      I CERTIFY that I am an employee of the Federal Defender Services of

Idaho, and that a copy of the foregoing document, MOTION TO CONTINUE

TRIAL, was served on all parties named below on this 18th day of May 2021.


Kate Horwitz, Assistant U.S. Attorney                Hand Delivery
Office of the United States Attorney                 United States Mail
1290 West Myrtle Street, Suite 500               X   CM/ECF Filing
Boise, ID 83702                                      Email Transmission
Kate.Horwitz@usdoj.gov

John Charles DeFranco                                Hand Delivery
Ellsworth, Kallas & DeFranco, PLLC                   United States Mail
1031 E. Park Blvd.                               X   CM/ECF Filing
Boise, ID 83712                                      Email Transmission
jcd@greyhawklaw.com


Jeffrey Brownson                                     Hand Delivery
Law Office of Jeffrey Brownson                       United States Mail
223 North 6th Street, Suite 215                  X   CM/ECF Filing
Boise, ID 83702                                      Email Transmission
jb@jeffreybrownsonlaw.com


Paul E. Riggins                                      Hand Delivery
Riggins Law                                          United States Mail
POB 5308                                        X    CM/ECF Filing
Boise, ID 83705                                      Email Transmission
rigginslaw@gmail.com


Rob S. Lewis                                         Hand Delivery
960 Broadway #210                                    United States Mail
Boise, ID 83701                                  X   CM/ECF Filing
office@roblewislaw.com                               Email Transmission


Motion to Continue Trial             -5-
        Case 1:18-cr-00258-BLW Document 909 Filed 05/18/21 Page 6 of 6




Greg S. Silvey                                        Hand Delivery
PO Box 5501                                           United States Mail
Boise, ID 83705                                   X   CM/ECF Filing
greg@idahoappeals.com                                 Email Transmission

J D Merris                                            Hand Delivery
Merris and Naugle                                     United States Mail
913 W. River St. 420                              X   CM/ECF Filing
Boise, ID 83702                                       Email Transmission
jmerris@cableone.net

Robyn Fyffe                                           Hand Delivery
Fyffe Law                                             United States Mail
PO Box 5681                                       X   CM/ECF Filing
Boise, ID 83705                                       Email Transmission
robyn@fyffelaw.com

Ellen Nichole Horras Smith                            Hand Delivery
5561 N. Glenwood St.                                  United States Mail
Boise, ID 83714                                   X   CM/ECF Filing
ellen@smithhorras.com                                 Email Transmission


Dated: May 18, 2021                 /s/ Sybil Davis
                                    Sybil Davis




Motion to Continue Trial             -6-
